DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Request for Continued Examination
 	A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application on 5-25-22 after the final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 5-25-22 has been entered.

Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2.	Claims 10,11, 14 and 16-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chiang et al., (US Pat. Appln. Pub. 2019/189572). 


A.	Regarding claim 10 Chiang et al., disclose an antenna structure/AS (Fig. 5M as seen inverted having chip 100” facing down), comprising:
an antenna circuit chip/ACC (see 100”/111-112/115 in Fig. 5M; para 0066-0067), a redistribution layer (RDL) having a first/top surface and a second/bottom surface opposite to each other (see 103/110 in Fig. 5M; para 0083), wherein the ACP is bonded to the first/top surface of the RDL (see 100” and 103/110 respectively in Fig. 5M);
a first antenna metal layer/AML (129 in Fig. 5M; para 0104); 
a first metal joint pin/MJP (see vertical joint column portion of a portion of  metallization 129 within 128 in Fig. 5M; para 0102, 0104) connected/connecting to the first AML; 
a first packaging (dielectric) layer (PL) [see 128 in Fig. 5M; para 0079] disposed on the first AML and around the first MJP, wherein a top surface of the first MJP  away from a bottom portion of the first AML is the exposed from a surface of the first PL away from a bottom portion of the first AML;
a second AML (127 in Fig. 5M; para 0080) disposed on the top surface of the first PL, wherein a portion of the second AML is attached and electrically connected with the top surface of the first MJP; 
a second MJP (see vertical joint column portion of a portion of metallization     127 within 126 in Fig. 5M; para 0080) connected/connecting to the first AML; 
a second PL (126 in Fig. 5M; para 0080) disposed on the second AML  and having a portion around the second MJP, wherein a top surface of the second MJP away from a bottom portion of the second AML is exposed from a surface of the second PL away from a bottom portion of the second AML;
wherein the second surface of the RDL (see RDL 103/110 in Fig. 5M; para 0083) is disposed on the surface of the second PL (126 in Fig. 5M), the RDL being electrically connected with the first and the second MJP;
a conventional metal via/bump/pillar formed on the first/top surface of the RDL (for example, see 117 and 103 respectively in Fig. 5M; para 0063, 0086); and
wherein the first AML, the second AML and the RDL are located at a same side of the ACC, and the ACC sits next to the metal via/bump/pillar (see 129, 127, 103/110 and 100” respectively in Fig. 5M) 
 (Fig. 5M as seen inverted having the ACC 100” facing down).

B.	Regarding claim 10, lines 4 and 12, the limitations “...the connecting is from a wire bonding process”, are taken to be product-by- process limitations, it is the patentability of the claimed product an only the final product/structure is relevant, not a method of connecting by “a wire bonding”, “patterning, depositing and etching”, “patterning and sputtering”, “patterning and electroplating”, etc. Therefore, when the prior art discloses a product which reasonably appears to be identical with or only slightly different than the product claimed in a product-by-process claim, a rejection based on sections 102 or 1093 is fair.
Note that a “product by process’ claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); and In re Marrosi et al., 218 USPQ 2839, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process’ claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claims or not. Note that applicant has the burden of proof in such cases, as the above case law makes clear.

Regarding claim 11, Chiang et al., disclose the entire claimed structure as applied to claim 10 above, including the first PL and the second PL being made from conventional dielectric material including polyimide (see 123, 120 in Fig. 5M; para 0081).


Regarding claim 14, Chiang et al., disclose the entire claimed structure as applied to claim 10 above, including the first MJP and the second MJP being made of conventional copper, gold, etc., (see para 0081).  

Regarding claim 16, Chiang et al., disclose the entire claimed structure as applied to claim 10 above, including a bottom filling layer (molding layer 116 in Fig. 5M; para 0086) formed between the antenna circuit chip and the RDL to increase the bonding strength of the antenna circuit chip and the RDL and protect the RDL.

Regarding claim 17, Chiang et al., disclose the entire claimed structure as applied to claim 10 above, including the second AML protruding from a surface of the first PL (see 127 and 128 respectively in Fig. 5M). 

Regarding claim 18, Chiang et al., disclose the entire claimed structure as applied to claim 10 above, including the second AML being recessed into the second PL, so that a side face of the second AML is embedded in the second PL (see 127 and 126 respectively in Fig. 5M).

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 12-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al., (US Pat. Appln. Pub. 2019/189572). 

Regarding claims 12-13, Chiang et al., disclose the entire claimed structure as applied to claim 10 above, and further teaches:
a) an RDL being formed of a conventional stack comprising a patterned first dielectric layer (DL), a patterned first metal wiring layer (MWL), a patterned second DL and a patterned second MWL, and wherein the patterned first MWL is electrically connected with the patterned second MWL (for example, see 118, 119, 120, 121; 119, 121 respectively in Fig. 5M; para 0068-0070); and 
b) the first DL and the second DL are made from conventional PI (para 0070) and the patterned first MWL and the patterned second MWL are made from one or a combination of two or more of copper, gold, and titanium (para 0069).
	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the elements a)-b), so that the bonding strength, adhesion and reliability can be improved in Chang’s AS.	  

Regarding claim 15, Chiang et al., teach substantially the entire claimed structure as applied to claim 10 above, but do not explicitly teach the metal bumps comprising one of tin solder, silver solder and gold-tin alloy solder.
Chiang et al., teach the metal via/bump/pillar conventional copper, silver, gold, etc., (para 0068) and further teach external metal bumps comprising conventional C4/tin-solder (para 0063), as required. It would be obvious to one of ordinary skill in the art to recognize that such metal via/bumps would comprise conventional solder alloys including copper-silver, tin-solder, copper-silver-gold, etc., to provide the desired bonding, adhesion and reliability, as required.
It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the metal bumps comprising one of tin solder, silver solder and gold-tin alloy solder, so that the bonding strength, adhesion and reliability can be improved in Chang’s AS.
	  
Response to Arguments
5.	Applicant's arguments filed 5/25/22 have been fully considered but they are not persuasive.
A.	Applicant’s arguments related to a configuration of the first AML, the second AML, the RDL with respect to a side of the ACC have been addressed in the 35 USC 102 rejections set forth above. 


 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITIN PAREKH whose telephone number is (571)272-1663.  The examiner can normally be reached on 10:30AM-8:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 2-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NITIN PAREKH/Primary Examiner, Art Unit 2811